 1                                                                        Honorable Timothy W. Dore
                                                                                           Chapter 7
 2

 3

 4

 5

 6

 7

 8
                               UNITED STATES BANKRUPTCY COURT
                           FOR THE WESTERN DISTRICT OF WASHINGTON
 9                                        AT SEATTLE
10
     IN RE:                                             )        Chapter 7
11                                                      )        Case No. 18-14095
     GLOBAL BARISTAS US, LLC                            )
12                                                      )        EX PARTE APPLICATION TO
                                                        )        EMPLOY SPECIAL COUNSEL
13
                                    Debtor              )
14
                       COMES NOW the Trustee, Nancy L. James, and prays for authority pursuant to
15
     11 USC §327 to employ Scott Henrie and Williams, Kastner & Gibbs, PLLC (“Williams
16

17   Kastner”) under general retainer to act as special counsel for the Trustee for the following

18   purposes:
19
                       1. For representation as litigation counsel in this Chapter 7 case and in
20
     subsequently filed adversary proceedings, if any. Trustee has selected Williams Kastner
21
     because of the firm’s knowledge and experience with bankruptcy court litigation, insolvency
22

23   and debtor and creditor rights. Trustee believes Williams Kastner is well qualified to represent
24   her.
25
                       2. It is necessary and essential that the Trustee employ Williams Kastner under
26
     a general retainer based on time and charges at the firm’s ordinary billable rates. Although
27

28
     there may be specific matters in which the Trustee may seek a different fee arrangement in the


     Ex Parte Motion to Employ Special Counsel - 1
                                                                                       Nancy L. James, Trustee
                                                                                        15008 – 63rd Drive SE
                                                                                       Snohomish, WA 98296
                                                                                               (425) 485-5541
Case 18-14095-TWD             Doc 55        Filed 03/20/19   Ent. 03/20/19 19:53:55    Pg. 1 of 2
 1   future, a general retainer is necessary at this time because of the legal services required for this
 2
     estate.
 3
                       3. The firm of Williams Kastner has indicated its willingness to act on behalf of
 4

 5
     Trustee and to be compensated in accordance with these terms and conditions.

 6                     4. As set forth in the Declaration of Scott B. Henrie in support of this
 7   Application, Williams Kastner has represented or currently represents certain entities with
 8
     potential interests in this case. Williams Kastner has determined, however, that its
 9
     representation of these entities does not represent a conflict of interest in any of the
10

11   contemplated disputes or potential litigation matters. To the best of Trustee’s knowledge,

12   Williams Kastner represents no other entity in connection with this case, other than as disclosed
13
     in the declaration of Scott B. Henrie.
14
                       5. The attorneys represent no interest adverse to the estate and has no conflict in
15
     representing the Trustee. The attorney is qualified to provide legal services required in the
16

17   instant case. The trustee is not aware of any connections between Williams Kastner, and the

18   debtor, creditors, any party in interest, their respective attorneys and accountants, the United
19
     States Trustee, or any person employed in the office of the United States Trustee other than as
20
     set forth above. No notice to creditors or interested parties of this motion is necessary pursuant
21
     to 11 U.S.C. section 102(1) and FRBP 2002.
22

23                     6. No notice to creditors of this motion is necessary pursuant to 11 USC
24   §102(1) and Bankruptcy Rule 2002.
25
                       DATED this 11th day of March, 2019.
26
                                                                    /s/ Nancy L. James
27                                                               ________________________________
28
                                                                 Nancy L. James
                                                                 Trustee
     Ex Parte Motion to Employ Special Counsel - 2
                                                                                       Nancy L. James, Trustee
                                                                                        15008 – 63rd Drive SE
                                                                                       Snohomish, WA 98296
                                                                                               (425) 485-5541
Case 18-14095-TWD             Doc 55        Filed 03/20/19   Ent. 03/20/19 19:53:55    Pg. 2 of 2
